DETAILED ACTION
This action is in response to the Response After Final 06/10/2021.

Allowable Subject Matter
Claims 1, 5 – 11 and 15 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein controlling circuit is further configured to detect the voltage of the node, wherein when the voltage of the node is equal to a second threshold voltage, the controlling circuit prepares outputting the second control signal for turning on the second switch”. 
The primary reason for the indication of the allowability of claim 14 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: detecting the voltage of the node by the controlling circuit, wherein when the voltage of the node is equal to a second threshold voltage, the controlling circuit prepares outputting the second control signal for turning on the second switch”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Patent No. 8,970,199 discloses an electronic device is configured to reduce a bias current of a comparator with a first slope in response to a decreasing load and to increase the bias current of the comparator with a second slope in response to an increasing load, wherein the second slope is steeper than the first slope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838